BARHAM, Justice
(dissenting).
In the jurisdiction where this case arose there is now and has been over the years systematic discriminatory denial in forma pauperis proceedings of a trial transcript for the purpose of appeal. The majority, recognizing that this practice “represents a serious gap in court services”, proposes to remedy this deficiency administratively. What that remedy is has not been demonstrated to me.
The clear and unambiguous intent of the last notice sent by the clerk of court to counsel for this indigent was that counsel was either to supply a court reporter to take the evidence or do without any transcript of the proceeding. Counsel for plaintiff responded to the clerk’s request that he privately contract for a court reporter. The testimony has been taken down, but it remains untranscribed. The clerk and the trial court have been asked only to pay for the transcription of the reporter’s notes, or recorded version of the testimony, so the plaintiff can appeal. We can fulfill plaintiff’s needs and preserve her rights by simple order. She seeks a legal remedy to protect her right to an appeal, a remedy she would have in all other jurisdictions as far as I can ascertain. Without that remedy — a transcript of the trial proceeding — she can have no effective appeal. This is a matter for adjudication between these parties now. Administrative remedy may aid future litigants but can only frustrate this litigant.
I respectfully dissent.